DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is directed to a computer readable storage medium.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments.  The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  
The claim recites, inter alia, “computer readable storage medium …”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer program product, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3 and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (CN 107705335; please see translation provided). 
Regarding claim 1, ZHANG teaches a camera calibration plate (page 2, paragraph starting with in order to solve – page 2 paragraph starting with (7) line-scanning; calibration plate), comprising: a planar plate body (page 2, paragraph starting with in order to solve – page 2 paragraph starting with (7) line-scanning, and figure 1; calibration plate); and a plurality of groups of concentric circles on the planar plate body, wherein the plurality of groups of concentric circles are same and comprise solid circle center points, and wherein the plurality of groups of concentric circles are distributed in an array (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution, and figure 1; a plurality of groups of concentric circles on the planar plate body, wherein the plurality of groups of concentric circles are same and comprise solid circle center points, and wherein the plurality of groups of concentric circles are distributed in an array). 

Regarding claim 2, as mentioned above in the discussion of claim 1, ZHANG teaches all of the limitations of the parent claim.  Additionally, ZHANG teaches wherein the plurality of groups of concentric circles are arranged at a fixed distance between the solid circle center points thereof (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution, and figure 1; wherein the plurality of groups of concentric circles are arranged at a fixed distance between the solid circle center points thereof).

Regarding claim 3, as mentioned above in the discussion of claim 1, ZHANG teaches all of the limitations of the parent claim.  Additionally, ZHANG teaches camera calibration method comprising: an initialization step comprising determining an initial value of a camera parameter (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution; an initialization step comprising determining an initial value of a camera parameter) using the camera calibration plate of claim 1 (please see discussion of claim 1 above); and an optimization step comprising optimizing the initial value of the camera parameter in an iterative manner (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution; optimization step comprising optimizing the initial value of the camera parameter in an iterative manner).

claim 16, as mentioned above in the discussion of claim 1, ZHANG teaches all of the limitations of the parent claim.  Additionally, ZHANG teaches camera calibration device (abstract; calibration device) comprising: an initialization processor, configured to determine an initial value of a camera parameter (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution; initialization processor, configured to determine an initial value of a camera parameter) using the camera calibration plate of claim 1 (please see discussion of claim 1 above); and an optimization processor, configured to optimize the initial value of the camera parameter in an iterative manner (abstract and page 2 paragraph starting with in order to solve – page 3 paragraph starting with using the solution; an optimization processor, configured to optimize the initial value of the camera parameter in an iterative manner).

Regarding claim 17, as mentioned above in the discussion of claim 16, ZHANG teaches all of the limitations of the parent claim.  Additionally, ZHANG teaches image acquisition system (abstract; image acquisition system) comprising the camera calibration device of claim 16 (please see discussion of claim 16 above).

Regarding claim 18, as mentioned above in the discussion of claim 3, ZHANG teaches all of the limitations of the parent claim.  Additionally, ZHANG teaches computer readable storage medium having stored thereon computer readable instructions that, when executed, perform the camera calibration method of claim 3.

Allowable Subject Matter
Claims 4 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 4:  “wherein the initialization step comprises: a calibration image acquisition step comprising acquiring a calibration image of the camera calibration plate captured by a camera, the calibration image comprising a plurality of groups of elliptical patterns and solid center points of the plurality of groups of elliptical patterns corresponding to the plurality of groups of concentric circles in the camera calibration plate and solid circle center points of the plurality of groups of concentric circles; an ellipse detection step comprising extracting in the calibration image, by using an ellipse detection algorithm, a plurality of ellipses respectively corresponding to concentric circles of the plurality of groups of concentric circles of the camera calibration plate, and acquiring parameter information for the plurality of ellipses; an ellipse grouping step comprising dividing the plurality of ellipses into a plurality of concentric ellipse groups respectively corresponding to the plurality of groups of concentric circles of the camera calibration plate according to the parameter information for the plurality of ellipses; a parameter calculation step comprising calculating parameter information for the plurality of concentric ellipse groups according to respective parameter information of each ellipse in 

Regarding claims 5 - 15, these claims are also objected to as being dependent from objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed (US Patent No. 2004/0169870) teaches imaging element include a concentric circle.
Cunningham (US Patent No. 2007/0252987) teaches imaging element include a concentric circle.
Kusaka (US Patent No. 2009/0278966) teaches imaging element include a concentric circle.
YAMAMOTO (US Patent No. 2018/0203164) teaches imaging element include a concentric circle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/01/2022